        Case 1:19-mc-00145-TSC Document 382 Filed 01/01/21 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 In the Matter of the
 Federal Bureau of Prisons’ Execution                       Case No. 19-mc-0145 (TSC)
 Protocol Cases

 LEAD CASE: Roane, et al. v. Barr

 THIS DOCUMENT RELATES TO:
 Roane, et al. v. Barr, No. 05-2337




                  NOTICE AND RESPONSE TO SHOW CAUSE ORDER

       In its Memorandum Opinion of December 30, 2020, this Court held that Plaintiff “[Cory]

Johnson lacks standing to invoke the [Federal Death Penalty Act (FDPA)],” ECF No. 378 at 8,

because “the FDPA, by its plain terms, does not apply to an inmate sentenced under the [Anti-

Drug Abuse Act (ADAA)],” id. at 6. This Court ordered Defendant to provide notice “indicating

what other plaintiffs they believe lack standing to bring challenges under the Federal Death Penalty

Act.” Order, ECF No. 379. Defendants hereby provide notice that they believe Plaintiffs James

Roane, Richard Tipton, and Julius Robinson also were sentenced pursuant to the ADAA and lack

standing to bring challenges under the FDPA under this Court’s Memorandum Opinion.

       This Court’s Order of December 30, 2020, ECF No. 379, further ordered Defendants to

show cause “as to why they did not assert the standing issue discussed in the court’s accompanying

Memorandum Opinion when they moved for summary judgment or when the court issued its

September 14, 2020 show cause order.” Defendants hereby respond that they did not intend to

mislead the Court or the plaintiffs regarding the applicability of the FDPA to the Plaintiffs.

Defendants regret that they did not raise the defense in their summary judgment briefing in July

2020 and sincerely apologize for their failure to more clearly identify the potential—and ultimately


                                                 1
        Case 1:19-mc-00145-TSC Document 382 Filed 01/01/21 Page 2 of 8




successful—defense in their September 15, 2020, response to the Court’s inquiry about whether

the FDPA incorporates the statutory provisions the Court identified. Had undersigned counsel

determined earlier that the defense was viable, it would have only been to Defendants’ benefit to

raise it earlier. Undersigned counsel have been responding to flurries of motions raising myriad

legal issues under highly compressed schedules in this litigation. They did not focus on the merits

of this potential defense until after Plaintiff Johnson sought discovery concerning the

government’s plans about electrocution.        Once undersigned counsel examined Johnson’s

individual circumstances, including his prior litigation on the applicability of the FDPA in the

Fourth Circuit in Tipton v. United States, 90 F.3d 861 (4th Cir. 1996), and determined that the

defense was viable, they acted promptly. Defendants set forth below the sequence of events and

respectfully submit that no party has been prejudiced by their delay in raising the defense.

       The ADAA issue first arose when Defendants responded to Plaintiff Dustin Honken’s first

motion for a preliminary injunction, which was due on November 12, 2019. On November 8,

2019, this Court had denied Defendants’ consent motion for extension of time and shortened the

deadline to 5 p.m. November 12, which is the same deadline the Court imposed that day for

Defendants’ response to Plaintiff Wesley Purkey’s motion for preliminary injunction also filed on

November 8 (ECF No. 34), see Purkey v. Barr, 19 cv 3214, Minute Order (Nov. 8, 2019). In

Honken’s case, although he was sentenced pursuant to the ADAA, his 2005 judgment issued by

the sentencing court provided that “[p]ursuant to 18 U.S.C. § 3596, . . . [w]hen the sentence is to

be implemented,” it shall be done “in the manner prescribed by the law of the State of Indiana.”

United States v. Honken, CR01-3047-001-MWB (N.D. Iowa Oct. 11, 2005). Undersigned counsel

therefore did not focus on the issue of whether the FDPA indeed applied to Honken. Admittedly,

the Tenth Circuit case Defendants cited in a footnote in the statutory background section of the

brief does hold that a person sentenced pursuant to the death sentence procedures of the ADAA

prior to 2006 lacks standing to challenge the FDPA. ECF No. 36 at 5 n.1 (citing United States v.

Barrett, 496 F.3d 1079, 1106 (10th Cir. 2007)). This Court too has since cited Barrett when

discussing the statutory background in one of its decisions. See ECF No. 50 at 3. Ultimately,

                                                 2
         Case 1:19-mc-00145-TSC Document 382 Filed 01/01/21 Page 3 of 8




Defendants’ oversight was irrelevant in Honken’s case, as Indiana law did not prohibit BOP from

executing Honken using the single-drug pentobarbital protocol.

       Undersigned counsel’s erroneous assumption about Honken carried through to June 2020,

when Defendants responded, under a compressed schedule, to a joint preliminary injunction

motion by Honken, Purkey, Daniel Lee, and Keith Nelson, as well as to motions to expedite

discovery and to strike a notice of execution. See Minute Order (June 20, 2020). As a result,

Defendants did not address the ADAA issue at that time. The litigation that ensued both in this

District and elsewhere through the executions of three of those plaintiffs in mid-July 2020 was

eventful, and Defendants then had two weeks to file their motion to dismiss and motion for

summary judgment. ECF Nos. 169 & 170 (July 31, 2020). Given the numerous legal claims they

had to address and the D.C. Circuit’s earlier favorably ruling on the FPDA issue for Defendants,

see In re Federal Bureau of Prisons’ Execution Protocol Cases, 955 F.3d 106 (D.C. Cir. 2020),

undersigned counsel simply did not focus on whether the government had a valid ADAA defense,

despite being generally aware shortly before the filing of the brief that it may be a possible defense

as to some of the plaintiffs. Undersigned counsel also did not conceive of that potential defense

as a jurisdictional one as the Court has now characterized it. Immediately thereafter, Nelson filed

a motion to expedite trial, ECF No. 174 (July 31, 2020), and a motion for summary judgment on

his Federal Food, Drug, and Cosmetic Act claim, ECF No. 180 (Aug. 4, 2020). The briefing of

those motions took up a substantial amount of time and attention, among other filings.

       On September 14, 2020, the Court entered a minute order noting that it “has been inundated

with filing and motions in this case” and ordering the parties not to make any further filings without

leave of court. That same day, at 3:00 pm, the Court directed Defendants to file a notice by 9:00

am the following morning “indicating whether they are prepared to deviate from the procedures of

the 2019 Execution Protocol to accommodate” five state statutory provisions Plaintiffs alleged

were in conflict with the Protocol, including Va. Code Ann. Sec. 53.1-234.

       In response, undersigned counsel focused on whether the cited statutory provisions,

including the Virginia provision, address the “manner” of execution and thus are incorporated by

                                                  3
        Case 1:19-mc-00145-TSC Document 382 Filed 01/01/21 Page 4 of 8




the FDPA. In that compressed time, undersigned counsel did not resolve the question of whether

the FDPA applies to every plaintiff, which undersigned counsel did not understand to be the focus

of the Court’s question. Accordingly, in stating the government’s belief that the cited Virginia

statute was incorporated by the FDPA, Defendants qualified the response to indicate what they

knew to be true, which is that the FDPA incorporates the Virginia statute for those inmates

sentenced in Virginia and “subject to the FDPA.” ECF No. 247 at 5. In doing so, Defendants

avoided taking any definite position that the FDPA applied to every plaintiff and had no intention

of misleading the Court or the plaintiffs to the contrary. Regrettably, undersigned counsel did not

ascertain whether any of the existing plaintiffs was not subject to the FDPA. In hindsight,

undersigned counsel should have done so.

       Defendants do not believe their failure to raise the defense earlier prejudiced Plaintiffs

Johnson, Roane, Tipton, or Robinson, especially given this Court’s conclusion that the FDPA, by

its plain terms, is inapplicable to them. Plaintiff Robinson, who was sentenced in Texas, has not

been scheduled for execution. Nor have Plaintiffs Roane and Tipton. Plaintiffs Johnson, Roane,

and Tipton also were at least on notice that the FDPA likely did not apply to them, given (1) their

litigation of the issue in Tipton; (2) their amended complaint—after the repeal of the ADAA’s

death sentence procedures—that retained allegations under the ADAA, see Roane v. Gonzales,

No. 1:05-cv-023337-RWR (D.D.C. 2005), ECF No. 8; (3) the decision in United States v. Barrett,

496 F.3d 1079, 1106 (10th Cir. 2007), after the 2006 repeal; and (4) the lack of any case law

suggesting the FDPA would be applicable to pre-FDPA death sentences, see Mem. Op. at 7.

       The first time undersigned counsel focused on the question of the FDPA’s applicability to

Johnson was when Johnson—who was scheduled on November 20, 2020, for execution in

January—indicated his intention to seek discovery of information that would only be relevant if

the FDPA applied to him, i.e., information concerning the government’s plans about electrocution.

See ECF No. 363-5. Upon examining the issue, undersigned counsel promptly informed Johnson’s

counsel two days after being served the discovery requests of the government’s position that the

FDPA did not apply to Johnson. Thereafter, Defendants also agreed to promptly serve their

                                                4
        Case 1:19-mc-00145-TSC Document 382 Filed 01/01/21 Page 5 of 8




objections and to an expedited briefing schedule on a motion to compel, which was further

shortened by the Court. Again, Defendants sincerely regret not raising the defense earlier. But as

this Court determined, Johnson is not entitled to choose electrocution. Nor has Johnson ever

proffered electrocution as a feasible and significantly less painful alternative to BOP’s single-drug

pentobarbital protocol.

       Defendants and their counsel reiterate that they had no intention to mislead the Court or to

obfuscate their position on the FDPA’s applicability to the relevant plaintiffs. Had undersigned

counsel determined earlier the viability of the defense, they would have raised it earlier because it

would only have been to the Defendants’ benefit to do so. Undersigned counsel have consistently

endeavored to provide the Court with timely and accurate legal arguments throughout this fast-

paced litigation. They also take seriously their unique role of being Department of Justice

attorneys who are held to a high standard of professionalism, honesty, and integrity. In this

circumstance, they sincerely regret not raising the defense earlier.

 Respectfully submitted,

 JEFFREY BOSSERT CLARK                               MICHAEL R. SHERWIN
 Acting Assistant Attorney General                   Acting United States Attorney

 By: /s/ Jean Lin                                    DANIEL F. VAN HORN, D.C. Bar 924092
 JEAN LIN, NY Bar 6216442                            Chief, Civil Division
 Special Litigation Counsel
 JONATHAN KOSSAK, D.C. Bar 991478                    JOHNNY H. WALKER, D.C. Bar 991325
 Trial Attorney                                      Assistant United States Attorney
 Federal Programs Branch                             555 4th Street, N.W.
 Civil Division, Department of Justice               Washington, District of Columbia 20530
 1100 L Street, N.W.                                 Telephone: 202 252 2575
 Washington, District of Columbia 20005              Email: johnny.walker@usdoj.gov
 (202) 514-3716                                      Counsel for Defendants
 jean.lin@usdoj.gov
 jonathan.kossak@usdoj.gov

 Dated: January 1, 2021




                                                 5
        Case 1:19-mc-00145-TSC Document 382 Filed 01/01/21 Page 6 of 8




                              CERTIFICATE OF SERVICE
       I hereby certify that on January 1, 2021, I caused a true and correct copy of foregoing to

be served on all following counsel of record via the Court’s CM/ECF system.
 Joshua C. Toll                              Ginger D. Anders
 King & Spalding LLP                         Jonathan S. Meltzer
 (202) 737-8616                              Brendan Gants
 jtoll@kslaw.com                             Munger, Tolles & Olson LLP
                                             (202) 220-1100
 Margaret O’Donnell
                                             ginger.anders@mto.com
 (502) 320-1837
 mod@dcr.net                                 Counsel for Plaintiff Brandon Bernard
 Counsel for Plaintiff Anthony Battle


 Alex Kursman                                Scott W. Braden
 Shawn Nolan                                 Arkansas Federal Defender Office
 Federal Community Defender Office,          (501) 324-6114
 E.D. Pa.                                    Scott_Braden@fd.org
 (215) 928-0520                              Jennifer Ying
 alex_kursman@fd.org                         Andrew Moshos
 shawn_nolan@fd.org                          Morris, Nichols, Arsht & Tunnell LLP
 Counsel for Plaintiff Alfred Bourgeois      (302) 658-9300
                                             jying@mnat.com
                                             amoshos@mnat.com
                                             Counsel for Plaintiff Norris G. Holder, Jr.


 Joseph Luby                                 Amy Lentz
 Federal Community Defender Office,          Steptoe & Johnson, LLP
 E.D. Pa.                                    (202) 429.1320
 (215) 928-0520                              alentz@stepoe.com
 joseph_luby@fd.org
                                             Counsel for Plaintiff Orlando Hall
 Counsel for Plaintiff Chadrick Fulks




                                               6
       Case 1:19-mc-00145-TSC Document 382 Filed 01/01/21 Page 7 of 8




Shawn Nolan                               Gregory S. Smith
Federal Community Defender Office,        (202) 460-3381
E.D. Pa.                                  gregsmithlaw@verizon.net
(215) 928-0520
shawn_nolan@fd.org                        Counsel for Plaintiff William LeCroy
Counsel for Plaintiff Dustin Higgs


Jon Jeffress                              Donald P. Salzman
KaiserDillon PLLC                         Charles F. Walker
(202) 640-2850                            Steven M. Albertson
jjeffress@kaiserdillon.com                Skadden, Arps, Slate, Meagher & Flom
                                          LLP
Timothy Kane
                                          (202) 371-7983
Shawn Nolan
                                          donald.salzman@skadden.com
Federal Community Defender Office,
E.D. Pa.                                  Counsel for Plaintiff Corey Johnson
(215) 928-0520
timothy_kane@fd.org
shawn_nolan@fd.org
Counsel for Plaintiff Dustin Lee Honken


David S. Victorson                        Shawn Nolan
Hogan Lovells US LLP                      Federal Community Defender Office,
(202) 637-5600                            E.D. Pa.
david.victorson@hoganlovells.com          (215) 928-0528
                                          shawn_nolan@fd.org
Pieter Van Tol
Hogan Lovells US LLP                      Gary E. Proctor
(212) 918-3000                            Law Offices of Gary E. Proctor, LLC
pieter.vantol@hoganlovells.com            (410) 444-1500
                                          garyeproctor@gmail.com
Counsel for Plaintiff Daniel Lewis Lee
                                          Counsel for Plaintiff Jeffrey Paul




                                            7
       Case 1:19-mc-00145-TSC Document 382 Filed 01/01/21 Page 8 of 8




Gerald W. King, Jr.                         Alan E. Schoenfeld
Jeffrey Lyn Ertel                           Ryan M. Chabot
Federal Defender Program, Inc.              Wilmer Cutler Pickering Hale and Dorr
(404) 688-7530                              LLP
Gerald_King@fd.org                          (212) 230-8880
Jeff_Ertel@fd.org                           Alan.Schoenfeld@WilmerHale.com
                                            Ryan.Chabot@WilmerHale.com
Brandon D. Almond
Troutman Sanders LLP                        Andres C. Salinas
Washington, D.C. 20004                      Wilmer Cutler Pickering Hale and Dorr
(202) 274-2864                              LLP
brandon.almond@troutmansanders.com          (202) 663-6289
Counsel for Richard Tipton, III             Andres.Salinas@WilmerHale.com
                                            Counsel for Wesley I. Purkey


Dale A. Baich                               Amy Karlin
Jennifer M. Moreno                          Interim Federal Public Defender
Federal Public Defender                     Celeste Bacchi
District of Arizona                         Jonathan C. Aminoff
(602) 382-2816                              Deputy Federal Public Defenders
dale_baich@fd.org                           (213) 894-2854
jennifer_moreno@fd.org                      celeste_bacchi@fd.org
Counsel for Plaintiff Keith Nelson          Counsel for Plaintiff Julius O. Robinson


Paul F. Enzinna                             Evan Miller
Ellerman Enzinna PLLC                       Vinson & Elkins LLP
(202)753-5553                               (202) 639-6605
penzinna@ellermanenzinna.com                emiller@velaw.com
Counsel for Plaintiff James H. Roane, Jr.   Counsel for Bruce Webster




                                             /s/ Jean Lin
                                            Counsel for Defendants




                                              8
